Citation Nr: 0728673	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  96-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 25, 
1994, for a 30 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1954.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in December 2004. 

In a July 2005 decision, the Board denied the claim.  The 
veteran entered a timely appeal to the U. S. Court of Appeals 
for Veterans Claims (Court).  By Order dated in March 2007, 
pursuant to a joint motion, the Court remanded the decision 
to the Board for readjudication.  The joint motion noted that 
the Board failed to provide adequate reasons or bases 
regarding whether a January 26, 1995, VA treatment note for 
PTSD constituted an informal claim for an increased rating 
for PTSD pursuant to 38 C.F.R. § 3.157(b)(1), thus entitling 
the veteran to an effective date earlier than September 25, 
1994, for the assignment of the 30 percent rating. 


FINDINGS OF FACT

1.  In a March 3, 1994, rating decision, service connection 
was granted for PTSD, rated as 10 percent disabling.  The 
veteran field a timely notice of disagreement and substantive 
appeal regarding an increased rating; but withdrew the appeal 
on January 20, 1995.  

2.  The veteran underwent examination and treatment for PTSD 
at a VA facility on January 26, 1995. 

3.  Since March 4, 1994, the veteran's PTSD resulted in 
symptoms approximating  definite social and industrial 
impairment.
CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation 
for PTSD from March 4, 1994, have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5110, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.157(b)(1), 3.400 (2006); 4.130, Diagnostic 
Code 9400 (as in effect prior to November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA outpatient treatment records include treatment reports 
which reflect that the veteran sought treatment for PTSD in 
April 1994.  A July 27, 1994, report of Psycho-Social Intake 
consultation reflects that the veteran complained of 
insomnia, nervousness, irritability, anger, intrusive 
memories, feelings of estrangement, and increased arousal.  
An August 1994 treatment records notes complaints of 
continued insomnia and nightmares secondary to PTSD as well 
as feelings of rage, anxiety, intrusive thoughts, depression, 
decreased energy, and frustration.  The veteran also reported 
feeling easily overwhelmed.  

During his September 1994 personal hearing before a hearing 
officer at the RO, the veteran reported that he has been 
employed in the same position for 28 years, he worked alone, 
and had missed an occasional day due to nervousness.  He 
further reported that he had been married to the same spouse 
for 40 years, had 8 children with whom he maintained a good 
relationship, and was a member of a club for which he 
attended frequent meetings.  The veteran also testified that 
he enjoyed bowling on a weekly basis.  He stated that he 
received treatment for PTSD once per month and had been 
prescribed antidepressant medication which helps and lifts 
his mood.  The veteran's wife reported that he suffered from 
mood swings and is a quiet person.

A January 26, 1995, VA progress note indicated that the 
veteran was concerned about taking his anti-depressant and 
stopped taking it.  The examiner noted that the veteran 
continued to have moderately severe PTSD symptoms.  A March 
1995 treatment report describes them as severe, and treatment 
reports dated in April and June 1995 reflect that they are 
moderately severe.  

The veteran seeks an earlier effective date for the grant of 
the increased, 30 percent, rating.  He contends that the 
report of his January 26, 1995, VA treatment constitutes an 
informal claim for an increased rating pursuant to 38 C.F.R. 
§ 3.157(b)(1); and that it was factually ascertainable from 
this record that his PTSD had increased in severity.

II.  Procedural Background 

By a March 3, 1994 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling 
effective from July 30, 1993.  A notice of disagreement was 
received in April 1994 with respect to the assignment of a 10 
percent schedular evaluation for his PTSD.  A statement of 
the case was issued in May 1994.  A substantive appeal was 
received in June 1994.  On January 20, 1995, the RO received 
a request from the veteran that his appeal for an increased 
rating for PTSD be dropped.

III.  Legal Analysis 

The veteran is afforded the right by regulation to withdraw 
his substantive appeal at any time before the Board 
promulgates a decision if he so wishes.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his authorized 
representative.  Id.  Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority, or if it is established that clear and 
unmistakable error was committed in the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).  

The March 3, 1994, rating decision granted service connection 
for PTSD, and assigned a 10 percent rating.  The veteran 
withdrew his substantive appeal regarding that issue; the 
rating decision is now final; and the veteran has not raised 
the issue of clear and unmistakable error in that decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.204.  
Therefore, the earliest date in which an increased rating can 
be assigned for PTSD is March 4, 1994.

The effective date of an award of an increased rating will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The report of an examination or hospitalization may 
constitute an informal claim for increase when the report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  38 
C.F.R. § 3.157(b)(1).  An effective date for an increased 
evaluation may be assigned at the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date.  38 C.F.R. § 3.400(o)(2).

The veteran's January 26, 1995, record of VA treatment 
constitutes an informal claim for an increased rating 
pursuant to 38 C.F.R. § 3.157(b)(1).  Next, it must be 
determined what is the earliest date within the year prior to 
January 26, 1995, that the increase in the veteran's PTSD 
disability was ascertainable.  

Disability evaluations are determined by the application of 
the Rating Schedule, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The criteria for rating mental disorders were amended 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The issue on appeal is entitlement to an effective date 
earlier than September 25, 1995, for a 30 percent evaluation 
for PTSD, and the revised criteria for PTSD, effective 
November 7, 1996, have no application to the veteran's claim.

Under Diagnostic Code 9411, as in effect prior to November 7, 
1996, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

Use of terminology such as "mild," "moderate," or "severe" by 
VA examiners and others, although evidence to be considered, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Reports of treatment for PTSD from April 1994 to January 1995 
indicate that the veteran suffered from increased 
symptomatology approximating a 30 percent rating due to 
definite social and industrial impairment for one year prior 
to January 26, 1995.  However, as noted above, the earliest 
date that can be assigned in this case is March 4, 1994.  

Accordingly, the evidence supports an earlier effective date 
of March 4, 1994, but no earlier, for the assignment of a 30 
percent evaluation for service-connected PTSD.




ORDER

Entitlement to an effective date of March 4, 1994, but no 
earlier, for a 30 percent evaluation for PTSD is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


